Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 02 December, 2022. Claims 8-18 and 24-29 are pending in the instant application. Applicant’s election of Group I (claims 8-16 and 24-28) without traverse for examination on the merits is noted. Accordingly, claims 17, 18, and 29 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

35 U.S.C. § 119
Acknowledgment is hereby made of Applicants’ claim for foreign priority based on UK 1706394.2 filed 20 April, 2018. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.  

37 C.F.R. § 1.98
	The information disclosure statements filed 12 June, 2020, and 15 July, 2022, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 18 October, 2019, have been reviewed and are acceptable.

37 C.F.R. § 1.821-1.825
	This application contains sequence disclosures (e.g., see specification at pp. 35, 37, 41, and 42) that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825 for the reason(s) set forth below. Applicants are reminded that the sequence rules embrace all unbranched nucleotide sequences with ten or more bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 4 “specifically defined” nucleotides or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See 37 C.F.R. § 1.821(a) and M.P.E.P. § 2421.02. If these sequences are already present in the original sequence disclosure, amendment of the specification to incorporate the appropriate sequence identifiers would be appropriate. Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
	1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 C.F.R. § 1.821- 1.825. This "Sequence Listing" part of the disclosure may be submitted:
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: i) the name of the ASCII text file;
ii) the date of creation; and iii) the size of the ASCII text file in bytes; b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes; c) via EFS-Web as a PDF (not recommended); or d) on paper.
	2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824. a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 C.F.R. § 1.824(a)(2)-(6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 C.F.R. § 1.821(c) and the CRF required by 37 C.F.R. § 1.821(e), and the statement of identity under the "Legal Framework" is not required. b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical. c) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed on paper or compact disc, then 37 C.F.R. § 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
	The specification is objected to for failing to comply with the sequence requirements.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. The claim is directed toward a method of transducing a population of cells comprising the following steps: a) contacting the population of cells with cyclosporine H (CsH); and b) transducing the cells with a viral vector, wherein said population of cells is enriched for HSPCs. The claim is vague and indefinite because it fails to identify the genotype/phenotype of the enriched cell population and the method utilized to obtain them. Absent further guidance the skilled artisan cannot ascertain the metes and bounds of the patent protection desired.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 16, and 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Petrillo et al. (2015) in view of Bouchard et al. (2003). The claims are directed toward a method of transducing a population of cells comprising the following steps: a) contacting the population of cells with cyclosporine H (CsH); and b) transducing the cells with a viral vector (claim 8). Additional limitations are directed toward the cell population (haematopoietic stem and/or progenitor cells (HSPCs) (claims 9 and 16) or CD4+ T cells (claim 29)), viral vector (claims 11 and 27), or concentration of CsH employed (13). Claims 12 and 24 specify that CsH addition increases transduction efficiency. Claim 14 requires the addition of rapamycin and claim 25 includes a wash step to remove excess CsH.
Petrillo et al. (2015) provides a method for the transduction of HSPCs with a lentiviral vector that utilizes cyclosporine A (CsA) and rapamycin to increase transduction efficiency (see Figs. 1-5). This teaching does not disclose the utilization of CsH to increase the transduction efficiency. However, Bouchard et al. (2003) teach that cyclosporine analogues (e.g., CsA and CsH) display similar activities with respect to cytosolic calcium signaling and HBV inhibition (see Figs. 1 and 3-5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute CsH for CsA in the transduction method of Petrillo et al. (2015), since Bouchard et al. (2003) teach that cyclosporine analogues have similar properties. One of ordinary skill in the art would have reasonably expected CsH to act with the same, or similar, activity in the recited method.

Claims 15 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Petrillo et al. (2015) in view of Bouchard et al. (2003), as applied supra to claim 8, and further in view of Zonari et al. (2017). The claims further require the administration of prostaglandin E2 (PGE2) during the transduction method. Zonari and colleagues clearly disclose that PGE2 administration increases transduction efficiency with lentiviral vectors (see Fig. 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate PGE2 in the transduction method of Petrillo et al. (2015) and Bouchard et al. (2003), since Zonari et al. (2017) teach that PGE2 administration increases lentiviral vector transduction efficiencies.

Claims 8-14, 16, and 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Kajaste-Rudnitski and Montini (U.S. Patent No. 10,391,201 B2, issued 27 August, 2019, and claiming priority to GB 1407322.5, filed 25 April, 2014, hereinafter referred to as “Kajaste-Rudnitski and Montini (2019)”) in view of Bouchard et al. (2003). The claims are directed toward a method of transducing a population of cells comprising the following steps: a) contacting the population of cells with cyclosporine H (CsH); and b) transducing the cells with a viral vector (claim 8). Additional limitations are directed toward the cell population (haematopoietic stem and/or progenitor cells (HSPCs) (claims 9 and 16) or CD4+ T cells (claim 29)), viral vector (claims 11 and 27), or concentration of CsH employed (13). Claims 12 and 24 specify that CsH addition increases transduction efficiency. Claim 14 requires the addition of rapamycin and claim 25 includes a wash step to remove excess CsH.
Kajaste-Rudnitski and Montini (2019) provide a method for the transduction of HSPCs with a lentiviral vector that utilizes cyclosporine A (CsA) and rapamycin to increase transduction efficiency (see Figs. 10-12, 15, 17-25, and 29). This teaching does not disclose the utilization of CsH to increase the transduction efficiency. However, Bouchard et al. (2003) teach that cyclosporine analogues (e.g., CsA and CsH) display similar activities with respect to cytosolic calcium signaling and HBV inhibition (see Figs. 1 and 3-5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute CsH for CsA in the transduction method of Kajaste-Rudnitski and Montini (2019), since Bouchard et al. (2003) teach that cyclosporine analogues have similar properties. One of ordinary skill in the art would have reasonably expected CsH to act with the same, or similar, activity in the recited method.

Claims 15 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Kajaste-Rudnitski and Montini (2019) in view of Bouchard et al. (2003), as applied supra to claim 8, and further in view of Zonari et al. (2017). The claims further require the administration of prostaglandin E2 (PGE2) during the transduction method. Zonari and colleagues clearly disclose that PGE2 administration increases transduction efficiency with lentiviral vectors (see Fig. 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate PGE2 in the transduction method of Kajaste-Rudnitski and Montini (2019) and Bouchard et al. (2003), since Zonari et al. (2017) teach that PGE2 administration increases lentiviral vector transduction efficiencies.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 8, 11-16, 24, 25, and 28 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward a method of transducing a population of cells comprising the following steps: a) contacting the population of cells with cyclosporine H (CsH); and b) transducing the cells with a viral vector (claim 8). The claim breadth encompasses an inordinate number of different cell types with disparate genotypes/phenotypes. The claim breadth also encompasses a large number of diverse gene therapy vectors with different tropisms and efficiencies. The disclosure provides a limited working embodiment wherein it was demonstrated that lentiviral vector transduction efficiency in HSPCs was increased following CsH addition. Amendment of the claim language to incorporate these limitations would be acceptable.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-14, 16, and 24-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 6, and 8-11 of U.S. Patent No. 10,391,201 B2 (Kajaste-Rudnitski and Montini, issued 27 August, 2019, and claiming priority to to GB 1407322.5, filed 25 April, 2014) in view of Bouchard et al. (2003). The claims of the instant application are directed toward a method of transducing a population of cells comprising the following steps: a) contacting the population of cells with cyclosporine H (CsH) (or CsH and rapamycin); and b) transducing the cells with a viral vector. The ‘201 patent discloses a method of transducing a population of HSPCs comprising the following steps: a) contacting the population of HSPCs with CsH and/or rapamycin; and b) transducing the HSCPs with a lentiviral vector. The ‘201 patent does not disclose the administration of the cyclosporine analogue CsH to increase transduction efficiency. However, Bouchard et al. (2003) teach that cyclosporine analogues (e.g., CsA and CsH) display similar activities with respect to cytosolic calcium signaling and HBV inhibition (see Figs. 1 and 3-5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute CsH for CsA in the transduction method of the ‘201 patent, since Bouchard et al. (2003) teach that cyclosporine analogues have similar properties.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 December, 2022